           Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division



IN RE: MARRIOTT INTERNATIONAL
CUSTOMER DATA SECURITY
BREACH LITIGATION
                                                                                 MDL NO. 19-md-2879
                                                                                 JUDGE GRIMM
THE DOCUMENT RELATES TO THE
CONSUMER TRACK


                               REPORT AND RECOMMENDATION

                                                  Introduction

           On August 19, 2020, Marriott asked me to: (1) permit it to use the plaintiffs’

street addresses in its subpoenas to third parties; (2) order plaintiffs to disclose the

16 digit credit card numbers on the credit cards that were the subject of Marriott's

interrogatories and requests to produce documents, and (3) order plaintiffs to

produce documents without redactions that "hide relevant information." Letter of

August 19, 2020. The plaintiffs have responded to this letter. Letter of September

2, 20201

                                                    Summary

                    I have reached the following conclusions:



1
    , There was additional correspondence that is described in the last section of this Report and Recommendation.


                                                                                                                     1
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 2 of 20



      1. The Federal Rules of Civil Procedure do not permit a party to redact

information in the documents it produces. Instead, plaintiffs must either produce

unredacted documents or, if it wishes to redact information from a document,

plaintiffs must first describe the nature of the redaction "without revealing

information itself privileged or protected" to enable "other parties to assess the

claim." See Fed. R. Civ. P 26(b) (5)(ii).

      2.     Marriott may use the plaintiffs’ street addresses in subpoenas it issues

to third parties since those addresses are now in the public domain and are

therefore not subject to the Protective Order.

      3.     Marriott’s interrogatories and requests to produce documents should

be deemed amended to demand the sixteen digits of the credit cards Marriott seeks.

      4.     Plaintiffs should be deemed to have admitted that they cannot find the

sixteen digits of the credit cards.

      5.     If Marriott objects to paragraph 4, Marriott should be permitted to

serve additional interrogatories and requests for production asking plaintiffs to

state (1) what efforts they each made to find the sixteen digits in their personal

papers or secure the 16 digits from their banks or other third parties, (2) whether

or not those efforts were successful, and (3) what the third party told them when

the plaintiffs sought information from them. Marriott should also be permitted to




                                                                                      2
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 3 of 20



request production of whatever documents the third parties made available to the

plaintiffswhen the plaintiffs asked that party for the sixteen digits.

      6.     If plaintiffs do not agree to the use of the sixteen-digit numbers in the

subpoenas that Marriott will serve on third parties, I recommend that Judge Grimm

issue an order to show cause why the Protective Order should not be amended to

permit such use by any party in this lawsuit.

      7.     It is appropriate for me to resolve the legal issues presented by

Marriott’s August 19, 2020 submission in this Report and Recommendation.

                                       Analysis

             The Federal Rules Do Not Permit Redaction

      As noted above, Marriott complains that the plaintiffs have redacted material

from the documents the plaintiffs have provided in their responses to discovery.

While I have not seen the documents, I can conclude that such redactions are

impermissible.

      The federal courts have concluded that the Federal Rules of Civil Procedure

do not permit a party to redact information, claimed to be irrelevant, from the

documents it produces. In Bartholomew v. Avalon Capital Group, Inc., 278 F.R.D.

441, 451(D. Minn. 2011), the court stated:

             Fed. R. Civ. P. 34 concerns the discovery of
             "documents"; it does not concern the discovery of
             individual pictures, graphics, paragraphs, sentences, or
             words within those documents. Thus, courts view

                                                                                         3
        Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 4 of 20



                 "documents" as relevant or irrelevant; courts do not, as a
                 matter of practice, weigh the relevance of particular
                 pictures, graphics, paragraphs, sentences, or words,
                 except to the extent that if one part of a document is
                 relevant then the entire document is relevant for the
                 purposes of Fed. R. Civ. P. 34. This is the only
                 interpretation of Fed. R. Civ. P. 34, that yields "just,
                 speedy, and inexpensive determination[s] of every action
                 and proceeding." Fed. R. Civ. P. 1.

                 This interpretation is buttressed by the fact that the
                 Federal Rules of Civil Procedure do not grant parties the
                 power to unilaterally redact information on the basis of
                 relevance. The Federal Rules of Civil Procedure
                 explicitly provide when redaction may be used. See Fed.
                 R. Civ. P. 5.2 (discussing redaction within the context of
                 filings with the court); see also D. Minn. LR 5.5
                 (discussing redaction of transcripts). The Federal Rules
                 of Civil Procedure also explicitly provide a method for a
                 party to object to a request for production of documents.
                 See Fed. R. Civ. P. 34(b)(2). Rule 34(b)(2)(B)-(C) states:
                 "For each item or category, the response must . . . state an
                 objection to the request, including the reasons" and "[a]n
                 objection to part of a request must specify the part and
                 permit inspection of the rest." This method for objection
                 does not explicitly include the option of producing
                 redacted documents. In addition, the Federal Rules of
                 Civil Procedure provide parties with the option to bring a
                 motion for a protective order. Fed. R. Civ. P. 26(c). Thus,
                 a party seeking the power to unilaterally redact
                 documents for relevance should request leave to redact
                 those portions that the party contends are irrelevant.
                 Furthermore, there is a Protective Order [Docket No. 40]
                 in the present case, which could be utilized to limit the
                 dissemination of any confidential information. 2

2
 Accord: United States v.Performance Food Group, Inc., Civil Action No MJG -13-172, 2016 U.S. Dist. Lexis 33064 *6
(D. Md. March 25, 2016 ( The fact that the material in question may turn out — upon inquiry - to be irrelevant
although responsive does not warrant redaction.) David v. Alphin, No 3:07cv11, 2010 U.S. Dist. Lexis. 144275 * 17
(W.D.N.C., March 30, 2020 ); Eshelman v, PUMA Biotechnology, Inc., Bi, 7:16-CV-18-D, 2018 Wl 327559 * 3 (E.D.N.C.
January 8, 2018) In re State Street Bank & Trust Co. Fixed Income Funds Inv. Litig., Nos. 08–1945, 08–333, 2009 WL


                                                                                                                4
        Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 5 of 20




         That redactions based on relevancy are impermissible makes sense. First,

there is no Federal Rule of Civil Procedure that permits it. Second, documents do

not exist in a perfect world of relevance and irrelevance. The same document can

contain relevant and irrelevant information. The redaction of the "irrelevant"

information creates a perfect black box. No one knows what's in it. That would

then require the parties and the courts to review every document from which a

redaction has been made. But, the worse that can happen, if there is no redaction,

is that the opposing party and counsel will see irrelevant information. There is a

significant disproportion between the nature of that harm (if there is any) prevented

by the redaction and the effort then demanded of all counsel and the court to

determine the redaction's legitimacy. See In re: Medeva Sec. Litig., No. 93-4376




1026013, at *1 (S.D.N.Y. April 8, 2009) ([Unilateral] redactions [of non-responsive information are generally unwise.
They breed suspicions, and they may deprive the reader of context.”) In re FedEx Ground Package Sys., Inc. Emp't
Practices Litig., No. 05–527, 2007 WL 79312, at *5 (N.D.Ind. Jan. 5, 2007) ("[T]he Federal Rules provide no procedural
device for unilateral redaction by a party, and it is a procedure that is not favored.”)




.




                                                                                                                    5
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 6 of 20



KN, 1995 U.S. Dist. Lexis 2895 (C.D. Calif. 1995) (problems created by redaction

outweigh “minimal” harm done by disclosure of some irrelevant material).

       Furthermore, the document's production does not prevent the producing

party from seeking a redaction at trial to prevent the finder of fact from seeing the

irrelevant information, if an instruction to the finder to disregard it is insufficient.

      Finally, a party is always free to seek a protective order under Fed. R. Civ. P

26(C)(1) against the production of information that it wishes to redact. That Rule

permits the court to prevent any disclosure if a party meets the Rule’s

requirements. Channeling a dispute over whether information should be redacted

into a motion practice where both parties can be heard before the redaction is made

is preferable to a party resorting to self- help and redacting whatever it pleases.

         The redacting party must specify the reason for the redaction.

      When a party claims that the information, sought by discovery, is

privileged, the Rule, quoted above, Fed. R. Civ. P 26(b) (5)(ii), requires that party

to describe “the nature of the documents, communications, or tangible things not

produced or disclosed—and do so in a manner that, without revealing information

itself privileged or protected, will enable other parties to assess the claim.” As I

have pointed out in an earlier Report and Recommendation, ECF Doc. No. 634,

then Magistrate Judge Grimm has defined with precision the obligations this Rule

imposes on the party that claims privilege. Judge Grimm stated:



                                                                                           6
       Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 7 of 20



             Thus, insuring that a privilege or protection claim is
             properly asserted in the first instance and maintained
             thereafter involves a several step process. First, pursuant
             to Fed. R. Civ. P. 26(b) (5), the party asserting
             privilege/protection must do so with particularity for each
             document, or category of documents, for which
             privilege/protection is claimed. At this first stage, it is
             sufficient to meet the initial burden by a properly
             prepared privilege log. If, after this has been done, the
             requesting party challenges the sufficiency of the
             assertion of privilege/protection, the asserting party may
             no longer rest on the privilege log, but bears the burden
             of establishing an evidentiary basis-by affidavit,
             deposition transcript, or other evidence- for each element
             of each privilege/protection claimed for each document
             or category of documents. A failure to do so warrants a
             ruling that the documents must be produced because of
             the failure of the asserting party to meet its burden. If it
             makes this showing, and the requesting party still
             contests the assertion of privilege/protection, then the
             dispute is ready to submit to the court, which, after
             looking at the evidentiary support offered by the
             asserting party, can either rule on the merits of the claim
             or order that the disputed documents be produced for in
             camera inspection.

Victor Stanley, Inc. v. Creative Pipe, Inc., 250 F.R.D. 251, 267 (D. Md. 2008)

       We must follow Judge Grimm’s commands to the letter. Hence, for each

proposed redaction, "the party asserting privilege/protection must do so with

particularity for each [redaction], for which privilege/protection is claimed." Id. at

267.




                                                                                         7
           Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 8 of 20



           Additionally, in the case quoted above,3 the court found that redaction was

unnecessary because there was a protective order in place. There is such an order

in this case, and I recommend that Judge Grimm also require that plaintiffs justify

any redaction and establish either that (1) the Protective Order permits the

redaction made or (2) if it does not, the redaction is justified by a recognized

privilege.

            "Recognized" is a word of art. There are no specific privileges in the

Federal Rules of Evidence. Instead, the "[c]ommon law—as interpreted by United

States courts in light of reason and experience—governs a claim of privilege." Fed.

R. Evid. 501. Thus, in my view, the plaintiffs will have to show that any privilege

it claims, other than work product and attorney-client, is or should be available

under the common law "in light of reason and experience.” See Jaffee v. Redmond,

518 U.S. 1 (1996)(recognizing patient-psychotherapist privilege); In re: Subpoena

Issued to Commodity Futures Trading Commission, 370 F. Supp. 2d 201 (D.D.C.

2007)(declining to create settlement discussions privilege). See also Swidler Berlin

v. United States, 524 U.S. 399 (1998) (common law determines whether attorney-

client privilege survives the client's death).

                                        The sixteen-digit problem




3
    Bartholomew v. Avalon Capital Group, Inc., 278 F.R.D. 441, 451(D. Minn. 2011).


                                                                                         8
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 9 of 20



      Marriott’s requests to poduce Marriott demanded of the plaintiffs the

following:

             Identify all of the following used by you at any point
             from January 1, 2014 to the present: names, residential
             and business addresses, personal and business email
             addresses, passport numbers with expiration dates, SPG
             numbers, and last six digits of payment card numbers
             with expiration dates.

      Plaintiffs, after listing their objections, stated:

                   Subject to and without waiving the foregoing
             objections, and noting that investigation and discovery
             are ongoing, Plaintiff responds that [the Plaintiff] will
             produce all responsive non-privileged documents for the
             time period of July 1, 2014, through the present.


      Thus, Marriott first asked for (among other things) the "last six digits of

payment card numbers with expiration dates." Interrogatory No. 2. I have spot-

checked some of the answers Marriott provided me, and I see that they provided

either 4 to 6 of the credit card numbers. As I understand it, Marriott, in

discussions with plaintiffs' counsel, then asked for all sixteen digits of the credit

cards. Marriott has now asked me to make plaintiffs "disclose the 16-digit card

numbers for all payment cards that they allege were misused because of the data

security incident and permit Marriott to share those card numbers in Rule 45

subpoenas to third parties who have information relevant to Marriott's defense."

Letter of August 19, 2020.



                                                                                        9
     Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 10 of 20



      Plaintiffs protest that Marriott is asking me to compel something it never

asked for in the first palace. Letters of September 2 and September 9. While that

may be true, I am afraid that it does not get us anywhere. I suppose that technically

I could require Marriott to amend its interrogatory to demand the sixteen digits

and then await the plaintiffs' response.

        But, we already know that Marriott wants the sixtee digits, and plaintiffs

cannot find them even though they have made diligent searches into their own

personal papers.

      I would instead recommend to Judge Grimm that Marriott’s interrogatory be

deemed to be amended, by the parties’ discussion and correspondence, to demand

the sixteen digits of the credit card numbers.

      I believe we could then solve the problem of an amended response to the

now amended interrogatory. I recommend that I be permitted to deem counsel's

statements to me that, despite a diligent effort, plaintiffs cannot find the sixteen

digits in their papers to be a judicial admission that is binding upon them for all

purposes and admissible under Fed. R. Evid. 801(2)(C). I am sure that plaintiffs

appreciate that I am relying on their attorneys' representation's truthfulness on their

behalf. Those representations will bind them for all purposes in this lawsuit.

      But, Marriott could object that the pertinent Rule requires that a party, not

their lawyer, answer an interrogatory. Fed. R. Civ. P 33(b)(1). If Marriott does so



                                                                                       10
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 11 of 20



insist, then I recommend it be permitted to propound one additional interrogatory

to each of plaintiffs asking them what efforts they made to find the sixteen digits

among their personal effects.

       If we do that and get the answer we expect-- they could not find them or get

them from anyone else--the question of the burden upon plaintiffs to find them is

moot, and I need not consider it. Nemo dat quod non habeat is the maxim. One

cannot give what one does not have. If plaintiffs cannot find the numbers after a

diligent search, we have a solid factual basis for that statement. There is no reason

to consider whether it is burdensome to do anything more. That should also bring

us closer to resolving this controversy, which has been troubling us for several

months.

      There is another problem, however. Plaintiffs protest that Marriott’s demand

that they try to get the sixteen-digit card numbers from their banks unreasonable.

They insist that :

                    But Plaintiffs fail to see what that would
             accomplish: as we have repeatedly explained to Marriott,
             nearly all of the Plaintiffs no longer have those full
             payment card numbers, and obtaining these numbers is
             not as simple as calling the bank and asking for them as
             Marriott contends. Once fraudulent activity is reported
             on a card or account, the card/account is closed and
             marked as fraudulent, oftentimes preventing the bank
             from providing any additional information pertaining to
             the card or account.

Letter of September 10, 2020.

                                                                                      11
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 12 of 20



      The words "nearly all" and "oftentimes" hedge the bet. I, therefore, cannot

say with the certainty that I want that all the plaintiffs asked all the banks for the

sixteen digits and all of the banks told all of the plaintiffs that the banks did not

have them. Until that showing is made, I cannot dismiss Marriott's demand that

plaintiffs try to get the banks' information as futile and fruitless. I think one can

make that judgment only after every effort by plaintiffs to get the sixteen-digit

numbers has failed.

      Therefore, I would instead recommend that we nail the facts down by

permitting Marriott to ask plaintiffs (1) what efforts they each made to secure the

sixteen digits from their banks or other third parties, (2) whether or not those

efforts were successful, and (3) what the third party told them when plaintiffs

sought the information. Marriott should also be permitted to request production of

whatever documents the third parties made available to plaintiffs from the third

parties when plaintiffs searched for the sixteen digits.

      Plaintiffs also demand that Marriott do an investigation as a condition of

getting any relief. They state:

              Moreover, Marriott has never confirmed whether the
             payment cards that the Plaintiffs believe were impacted
             by the Data Breach were actually part of the data that
             hackers stole—despite our repeated discovery requests
             for such information. Allowing Marriott to obtain the full
             payment card numbers, so it can then serve subpoenas for
             nearly seven years of financial statements for these cards
             (which may not even have been part of the Data Breach)

                                                                                         12
          Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 13 of 20



                    is disproportional to the needs of the case. Marriott
                    should first confirm that these payment card numbers
                    were in fact, part of the Data Breach before it even
                    arguably has any relevance to Marriott.


Letter of September 10, 2020.

           First, if Marriott had not responded to what plaintiffs describe as “our

repeated discovery demands," plaintiffs should seek relief under the Stipulated

Proposed Order Regarding Discovery Dispute Protocol. Until they do, and

Marriott responds, I cannot find that Marriott has failed to provide discovery that

plaintiffs have demanded.

           Second, only the party who must comply with a subpoena can assert that

doing so creates an unreasonable burden and is “disproportionate to the needs of

the case.”4 Thus, the subpoenaed parties can claim that the Marriott subpoena is


4
    ." Judge Chasanow has stated:

           Defendant counters that the subpoena was issued to ViaSat, and not to Mr. Deibler; thus, Mr.
           Deibler faces no burden in complying with the subpoena. (ECF No. 23 at 4). The
           undue burden contemplated by Rule 45 is one placed on the direct recipient of the subpoena,
           ViaStat in this case, not on indirect third parties such as Mr. Deibler. See CineTel Films, Inc. v.
           Does 1-1,052, 853 F.Supp.2d 545, 556-57 (D.Md. 2012); see also Third Degree Films, Inc. v. Does
           1-108, No. 11-3007, 2012 WL 669055, *3 (D.Md. February 28, 2010) ("[The] argument that the
           subpoena presents an undue burden is unavailing because the subpoena is directed toward the
           ISPs and not the Doe Defendants and accordingly does not require [the Doe Defendants] to
           produce any information or otherwise respond.") (quoting Third Degree Films, Inc. v. Does 1-118,
           No. 11-cv-03006-AW, 2011 WL 6837774, at *3 (D.Md. December 28, 2011)); Call of the Wild
           Movie v. Smith, 274 F.R.D. 334, 338 (D.D.C. 2011) ("The Plaintiff has issued subpoenas to the
           putative defendants' ISPs, not to the putative defendants themselves. Consequently, the putative
           defendants face no obligation to produce any information under the subpoenas issued to their
           respective ISPs and cannot claim any hardship, let alone undue hardship.").

Dandridge v. Self Storage Servs., Inc., Civil Action No. DKC 14-2333, at *5-6 (D. Md. October 28, 2014)



                                                                                                                 13
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 14 of 20



overly burdensome or expensive. Fed. R. Civ. P 45(d). Those parties, if they see

fit, may also claim that Marriott should avail itself of its resources before

demanding compliance. While the subpoenaed parties can perhaps make that

argument, plaintiffs cannot.

      Finally, plaintiffs in their objections insist that Marriott has in its custody

and control what it seeks from them in a database. The plaintiffs indicate that

Marriott should look there before demanding the information from them.

       Marriott has reminded me that in an opinion I wrote when I was a

magistrate judge I pointed out this is not a proper response to a request to produce.

See McNamara v. Picken, Civil Action No. 11-1051, 2013 WL 2423804, at *3

(D.D.C. 2013) (Facciola, J.) (“[T]he courts have rejected as illegitimate any

objection based on the supposition that the other party already has what it is

demanding. A moment’s thought shows how impractical such an objection can be.

The demanding party cannot possibly know whether it has, in fact, all of the

documents it is requesting, because neither side can know to a certainty what the

other side has. It is preferable, easier, and more efficient to the producing party to

produce what it has, so the demanding party can determine, with all the records in

front of it, whether it has all the information it needs and wants.”) I persist in that

view. Marriott has a right to demand and receive what plaintiffs have, irrespective




                                                                                          14
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 15 of 20



of what Marriott has. That right is not a function of what Marriott may or may not

already have.

                       Use of street addresses in subpoenas

      Marriott has also insisted that plaintiffs should permit them to use the

plaintiffs’ addresses and the full credit card numbers so Marriott can prepare

subpoenas upon banks and other entities who may have information bearing on the

misuse of plaintiffs’ credit cards.



                                  Street Addresses

      We all must agree that Marriott has produced the addresses from publicly

available sources on the internet, for it has attached that information to one of its

filings, explaining the source for it. It then follows that the addresses are not

"highly confidential" information subject to the Protective Order. It provides:

             (l) "PH": Personally Identifiable Information, which, for
             purposes of this Order, includes, but is not limited to:
             payment card numbers, financial account numbers, social
             security numbers, addresses, phone numbers, email
             addresses, driver's license numbers, or other state
             identification numbers, employer identification numbers,
             tax identification numbers, passport numbers, or a
             foreign government equivalent of any of these numbers
             or identifiers, or other personal data that may, in
             combination, reveal sensitive PH.

      It also provides:




                                                                                        15
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 16 of 20



               (g) "Highly Confidential" Information: information
               (regardless of how generated, stored or maintained) that
               has not been made public or is not otherwise available or
               accessible in the public domain, and that the Designating
               Party believes: (i) concerns or relates to the highly
               sensitive personal, confidential, financial, commercial,
               proprietary, cybersecurity, competitively sensitive, or
               trade secret information of any Party or any third party;
               or (ii) contains "PH," personnel files, or personal contact
               information for any person.

       Since Marriott has established that the addresses are in the public domain,

they are not subject to the order.

                                    The sixteen digits.

       The next issue that must be resolved is whether the use of “PPI “ (as defined

in the Protective Order) in the subpoenas is permissible. The sixteen-digit credit

card numbers are certainly PPI under the sections of the Protective Order quoted

above.

         If plaintiffs are willing to stipulate to the use of the sixteen-digit credit card

numbers for this purpose, the parties can draft a stipulation to that effect. If not,

and I am so advised, I intend to recommend to Judge Grimm that he issue an Order

to Show Cause why the Protective Order should be amended to permit such use.

That will permit all parties in all tracks to be heard as to this issue. I fear that

whether there should be this use for other purposes than those specified in the

Protective Order may arise again, and a thorough discussion of it is appropriate.

                                    Plaintiffs’ Recent Letter

                                                                                         16
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 17 of 20



      In my most recent correspondence, I indicated that I was working on my

Report and Recommendation and wanted to (1) receive any additional case authority

on the Rule 45 question and (2) know whether there was an agreement as to the use

of the addresses in the subpoenas Marriott contemplated sending to third parties.

      Based on everything I had seen, I assumed that, as I indicated, I should

proceed and resolve the legal issues presented by the August 19, 2020 letter.

Nevertheless, as I read their most recent letter, plaintiffs are asserting that this would

be unfair. They express their mystification as to the nature of the August 19, 2020

letter. They also assert that it is inappropriate to "rule in its favor without equitable

briefing" because Marriott refused to confer with plaintiffs. They think it unfair to

force them to address the three issues Marriott raised in its August 19, 2020 letter in

a single five-page letter and that the August 19 letter should not be considered a

formal motion.

      They conclude their letter by stating:

             In the case of Marriott seeking information, the
             prerequisite discovery has yet to be proffered to allow for
             any dispute to be raised or resolved. Moreover, Marriott’s
             assertion that it can raise its three challenges in a single
             letter is inappropriate, a violation of the Stipulated
             Protective Order and the Discovery Dispute Protocol, and
             would prejudice Plaintiffs.

Letter of September 10, 2020.




                                                                                       17
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 18 of 20



      First, as we all know, I got involved in trying to resolve this dispute in April.

To my chagrin, I have not been able to resolve it. Since I have been involved in the

discussions, I am hard-pressed to understand why I should take Marriott to task

because it did not tell me what I already knew—additional discussions on these

issues would go nowhere, and Marriott was finished talking about them. No one

knew that better than I did.

      Second, Marriott served interrogatories and requests for production. Plaintiffs

responded, and Marriott, in its August 19, 2020, complained about those responses

and followed the Discovery Dispute Protocol's requirements to bring the dispute to

me. I do not understand what "prerequisite discovery" must be done before I have

to resolve the legal issues presented by Marriott’s letter.

      Third, I cannot require parties to meet and confer until one of them yells

"Uncle." Marriott does not want to engage in any further discussions and wants

judicial relief. That is its right, and I am now obliged to provide it.

      Fourth, there is no such thing as a “formal motion. “ Instead, the Protocol

limits filings to a five-page letter and a five-page opposition. Once they are filed, the

dispute is ripe. In this case, we have had two letters from each party. Marriott

demanded specific relief, and the plaintiffs objected. Hence, I go to work and resolve

the legal issues presented. That is exactly what I have done—finished this Report

and Recommendation and submitted it to Judge Grimm.



                                                                                      18
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 19 of 20



                                  Recommendations

      For the reasons stated, I make the recommendations specified below, and

that Judge Grimm should adopt the following determinations I have made:

      1. The Federal Rules of Civil Procedure do not permit a party to redact

information in the documents it produces. Instead, plaintiffs must either produce

unredacted documents or, if it wishes to redact information from a document,

plaintiffs must first describe the nature of the redaction “without revealing

information itself privileged or protected” to enable “other parties to assess the

claim.” See Fed. R. Civ. P 26(b) (5)(ii).

      2.     Marriott may use the plaintiffs’ street addresses in subpoenas it issues

to third parties since those addresses are now in the public domain and are

therefore not subject to the Protective Order.

      3.     Marriott’s interrogatories and requests to produce documents should

be deemed amended to demand the sixteen digits of the credit cards Marriott seeks.

      4.     Plaintiffs should be deemed to have admitted that they cannot find the

sixteen digits of the credit cards.

      5.     If Marriott objects to paragraph 4, Marriott should be permitted to

serve additional interrogatories and requests for production asking plaintiffs to

state (1) what efforts they each made to find the sixteen digits in their personal

papers or secure the 16 digits from their banks or other third parties, (2) whether



                                                                                      19
      Case 8:19-md-02879-PWG Document 649 Filed 09/14/20 Page 20 of 20



or not those efforts were successful, and (3) what the third party told them when

the plaintiffs sought information from them. Marriott should also be permitted to

request production of whatever documents the third parties made available to the

plaintiffs when the plaintiffs asked that party for the sixteen digits.

      6.     If plaintiffs do not agree to the use of the sixteen-digit numbers in the

subpoenas that Marriott will serve on third parties, Judge Grimm should issue an

order to show cause why the Protective Order should not be amended to permit

such use by any party in this lawsuit.

                                  Joh M.  Facciola
                                      ___________________________
                                         JOHN M. FACCIOLA
                                         SPECIAL MASTER
September 14, 2020




                                                                                    20
